Ford, Judge:
The above case has been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GHL (Import Spec’s Initials) by Import Specialist Geo. H. Littlejohn (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 15 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 51802, consist of earphones, which in fact, are not suitable for controlling, distributing, modifying, producing or rectifying electrical energy. That said merchandise in fact, consists of articles having as an essential feature an electrical element or device and are wholly or in chief value of metal.
That said merchandise is not dedicated to use with radios.
It is claimed that the earphones are dutiable at 13% per centum ad valorem under the provisions of paragraph 353, of said Act, which rate has been further reduced to 12y2 per centum ad valorem by T.D. 55615 for entries made or withdrawn from warehouse for consumption on or after July 1,1962, as articles having as an essential feature an electrical element or device and not specially provided for.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise, marked “A” and initialed on the invoice by the designated import specialist, to be properly dutiable as articles in chief value of metal, having as an essential feature an electrical element or device, at the rate of 12y2 per centum ad valorem under paragraph 353, Tariff Act of 1930, as modified by T.D. 55615.
*428To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
The claim in the protest having been abandoned as to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.